Detailed Action
This office action is for US application number 16/576,887 evaluates the claims as filed on May 9, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Examiner notes that review of amended claims shows that Mitson reads on claims 1 and 10, i.e. formerly claims 9 and 10 which were previously objected to as being allowable subject matter. Accordingly, the below rejection is detailed herein as a second non-final office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitson (US 6,931,908).
As to claim 1, Mitson discloses a bender (Figs. 1-6) capable of use on/with a spinal plate (shown bending tube 36 in Fig. 1) comprising: an actuation assembly (see ‘Housing’, ‘Lever’, ‘Shaft’ as labeled on the illustration of Fig. 1, 76) including a housing (see illustration of Fig. 1), a lever (54, see illustration of Fig. 1) pivotably coupled to the housing (via pin 56, col. 3 lines 30-32), a linkage (76, Fig. 3) pivotably coupled to the lever (Fig. 3, col. 3 lines 55-60), and an actuation shaft (22, see illustration of Fig. 1) operatively coupled with the linkage (Fig. 3), the lever capable of transitioning between a neutral position (away from the housing) and an actuated position (towards the housing, col. 3 line 65 – col. 4 line 5), which, imparts axial displacement to the actuation shaft (col. 3 line 65 – col. 4 line 5); a collet (see illustration of Fig. 1) including a proximal section (see illustration of Fig. 1), a sleeve section (see illustration of Fig. 1) extending distally from the proximal section (as defined, Fig. 3), and a coupling section (see illustration of Fig. 1) extending distally from the sleeve section (as defined, Fig. 3); and a head portion (20, 34, 34) capable of use to support a spinal plate (shown in Fig. 1 supporting tube 36, Fig. 1), the head portion detachably coupled to the coupling section of the collet (via wing nut 42, Figs. 1-3, col. 3 lines 3-10), the head portion including lateral walls (walls of 34s) defining a gap therebetween (space between 34s as shown in Fig. 2, Fig. 2), an anvil portion (16) coupled to a distal end portion of the actuation shaft (Figs. 1-3) capable of use to advance within the gap defined between the lateral walls (Figs. 2 and 3) capable of use to engage the spinal plate to cause bending of the spinal plate supported in the head portion (shown in Fig. 1 supporting tube 36, Fig. 1), wherein the anvil portion has a blunt end portion (as shown at the left end in Figs. 2 and 3, Figs. 1-3). As to claim 10, Mitson discloses that the blunt end portion of the anvil portion is tapered (Figs. 1-3).

    PNG
    media_image1.png
    825
    984
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3-8 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775